NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3146-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

NICHOLAS J. ST. JOHN,

          Defendant-Appellant.


                   Argued October 21, 2021 – Decided November 4, 2021

                   Before Judges Alvarez and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 19-04-
                   0470.

                   John L. Weichsel argued the cause for appellant.

                   Lisa Sarnoff Gochman, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Lori Linskey, Acting Monmouth
                   County Prosecutor, attorney; Lisa Sarnoff Gochman, of
                   counsel and on the brief).

PER CURIAM
      Defendant Nicholas J. St. John appeals from a February 24, 2020 order

denying his motion to vacate his guilty plea, and from his sentence. We affirm.

      Defendant was charged in a twenty-four-count indictment stemming from

an armed robbery in January 2019. Pursuant to a plea agreement, he pled guilty

to first-degree armed robbery, N.J.S.A. 2C:15-1(a)(1) (count two), and second-

degree possession of a firearm for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1)

(count six). He testified he and an accomplice entered a home with the purpose

of robbing the victim. Defendant admitted he was armed with a firearm and his

accomplice was armed with a wrench; they threatened the victim with force.

Defendant stole drugs and a designer bag from the victim. The police pulled

him over in a vehicle driven by his father. Officers discovered defendant's

unlicensed firearm and the drugs taken from the victim.

      Defendant's father was also charged with drug and weapon possession.

However, defendant said his father was simply giving him a ride and knew

nothing about the robbery or the gun, and that the gun was not his.

      Pursuant to the plea, the State agreed to dismiss the remaining counts in

the indictment and all charges against defendant's father. The State also agreed

to downgrade count two to second-degree armed robbery and recommend a




                                       2                                  A-3146-19
maximum nine-year NERA 1 sentence, a five-year concurrent sentence on count

six, and three-and-one-half-years of parole ineligibility under the Graves Act,

N.J.S.A. 2C:43-6.2. Defendant was twenty years old at the time of sentencing

and would request sentencing to a youth facility.

       Defense counsel acknowledged the terms of the plea agreement and that

he went over it with defendant. Counsel also acknowledged the judge could not

control where defendant would serve his sentence.

       The judge reviewed the entire five-page plea agreement with defendant.

Item twenty-one on page five of the plea form read:

             List any other promises or representations that have
             been made by you, the prosecutor, your defense
             attorney, or anyone else as part of this plea of guilty:

                   - Prosecutor to dismiss all charges and
                   counts against [defendant's father] at time
                   of sentence based on [defendant]
                   exculpating [his father].

                   - Prosecutor will not object to release for
                   defendant to have surgery to his left
                   shoulder that has been required since
                   before arrest.

                   - Defense will request that court suggest
                   youth facility at sentence.



1
    "No Early Release Act," N.J.S.A. 2C:43-7.2.

                                        3                                A-3146-19
      The following colloquy occurred at the plea hearing:

            [The court:] Now set forth on paragraph [twenty-one]
            . . . of this agreement, the prosecution is going to
            dismiss all charges and counts against . . . your father,
            at the time of sentencing based on your exculpation
            with your plea allocution today. . . . [Defense counsel]
            will be requesting that the [c]ourt suggest a youth
            facility at sentencing.

                   I have absolutely no control over what the
            Department of Corrections may or may not do with
            your placement. I certainly don't mind reflecting that
            on the judgment of conviction, but clearly, those are
            classification decisions that the State will make at the
            time they receive the judgment of conviction. You are
            [twenty] years of age. You do appear to be youthful,
            but having said that, that's the classification for the
            State Department of Corrections. They'll make that
            final determination.

                  Now is this the total plea agreement between you
            and the State?

            [Defendant:] Yes.

      Defendant testified he read and understood the plea agreement before

signing and initialing each page of the plea form. The judge accepted the plea,

finding defendant understood and agreed to it knowingly and voluntarily. The

judge also found defense counsel had answered defendant's questions, and

defendant was satisfied with his representation.




                                       4                                 A-3146-19
      Beginning in approximately 2013, defendant suffered from shoulder pain

and repeated dislocation of his left shoulder. In 2019, the orthopedic doctor in

the county jail diagnosed defendant with acute recurrent anterior shoulder

dislocation and recommended left anterior shoulder reconstruction. Prior to

sentencing, defendant moved for temporary release from the county jail to have

shoulder surgery. Defense counsel submitted a certification in support of the

motion, stating:

                   During plea negotiations . . . [defendant's]
            medical condition was discussed. . . . [Defendant]
            wanted to include a provision in the plea [a]greement
            in which the [p]rosecutor would direct and arrange with
            the [c]ounty [j]ail for [defendant] to have the necessary
            surgery and therapy[.] [H]owever[,] the [p]rosecutor
            could not agree to the provisions as they had no[]
            authority over the Monmouth County Jail[.]
            [H]owever, the [p]rosecutor did agree to assist in any
            way he could to facilitate the surgery.

The judge denied defendant's motion.

      Defendant retained new counsel and moved to vacate the guilty plea in

February 2020. Counsel certified defendant was told he would be released

pending sentencing to have shoulder surgery "[a]s part of the consideration

given in exchange for . . . waiving all his rights associated with a trial[.]"

Counsel asserted "[s]ubsequently, this part of his plea form was crossed out, but

[defendant] was never told about this, and did not consent to it." Counsel

                                       5                                   A-3146-19
claimed the deletion "was never brought up" at the plea allocution. Counsel

certified defendant would never have agreed to the plea if he knew he would not

be released to have the surgery.

      The judge denied the motion to vacate the plea and rendered detailed oral

findings analyzing defendant's claims pursuant to the four-factor test set forth in

State v. Slater, 198 N.J. 145 (2009). The judge noted he had presided at the plea

proceeding and recounted the lengthy indictment against defendant. The State

also noted defendant's counsel at the plea hearing no longer represented him

because defendant used counsel's "letterhead to essentially commit a crime

through the jail . . . [n]ot because of . . . [defendant's] unhappiness . . . with the

job [counsel] did." The judge recounted defendant's plea allocution and stated:

"Defendant also informed this [c]ourt that he discussed and understood each

question on the plea form with defense counsel." The judge quoted his voir dire

of defendant at the plea hearing and defense counsel's establishment of the

factual basis.

      The judge found defendant did not meet the Slater factors because he did

not challenge the plea's factual basis or "set forth a colorable claim of

innocence." The judge concluded the nature and the strength of defendant's

reasons for withdrawing the plea pursuant to the second Slater factor did not


                                          6                                    A-3146-19
warrant granting the motion because "[t]here was no misinformation[.]" He

found "with regard[] to the hospitalization, although at some point that may have

been his desire, it was crystal clear from the State and clearly nothing on this

record would support that that was part of the inducement for him to enter into

the plea agreement." Further, the judge stated: "the clause mentioning release

for the surgery is clearly crossed out on the final signed plea agreement."

      Addressing the third Slater factor, the judge reviewed the nature of the

plea bargain, including dismissal of the remaining counts of the indictment and

the charges against defendant's father. The judge concluded "[w]hile the [c]ourt

does not give great weight to the existence of a plea bargain, it is a factor that

weighs against granting the defendant's motion to withdraw his plea." He

concluded the State was not required to establish the fourth Slater factor because

defendant failed to prove any of the other factors.

      The judge proceeded to sentencing. He found the following aggravating

factors: "defendant will commit another offense," N.J.S.A. 2C:44-1(a)(3), and

"the need for deterring the defendant and others from violating the law[,]"

N.J.S.A. 2C:44-1(a)(9). He also found mitigating factor seven, N.J.S.A. 2C:44-

1(b)(7), that "defendant has no prior history of prior delinquency or criminal

activity."


                                        7                                     A-3146-19
      The judge concluded the aggravating factors substantially outweighed the

mitigating factor. He sentenced defendant to nine years subject to NERA on

count two, and a concurrent term of five years with three and one-half years of

parole ineligibility on count six.

      Defendant raises the following points on appeal:

            POINT I: A PLENARY HEARING IS REQUIRED
            TO   DETERMINE   WHETHER    DEFENDANT
            ENTERED HIS GUILTY PLEA BASED ON A
            BELIEF THAT BY PLEADING GUILTY HE
            WOULD BE RELEASED FROM JAIL FOR NEEDED
            SHOULDER SURGERY.

            POINT II: THE SENTENCE IS EXCESSIVE IN
            LIGHT OF DEFENDANT'S AGE AND PRIOR
            RECORD.

                                        I.

      Defendant argues he is entitled to a plenary hearing because he understood

the plea's provisions permitted his release for surgery. He points out that the

deleted language was not initialed and no one asked if he understood that

provision. He also argues his youth and inexperience contributed to the faulty

plea. As a result, defendant asserts there was no meeting of the minds, but rather

"a misunderstanding as to the collateral consequences of the plea justifying the

withdrawal of the plea."




                                        8                                   A-3146-19
      "[P]re-sentence motions to withdraw a plea are governed by the 'interest

of justice' standard in Rule 3:9-3(e) . . . ." Slater, 198 N.J. at 158. Rule 3:9-3(e)

states: "If at the time of sentencing the court determines that the interests of

justice would not be served by effectuating the agreement reached by the

prosecutor and defense counsel . . . the court may vacate the plea or the

defendant shall be permitted to withdraw the plea."

      The Slater Court established four factors for consideration regarding

motions to withdraw a guilty plea: "(1) whether the defendant has asserted a

colorable claim of innocence; (2) the nature and strength of defendant's reasons

for withdrawal; (3) the existence of a plea bargain; and (4) whether withdrawal

would result in unfair prejudice to the State or unfair advantage to the accused."

Slater, 198 N.J. at 150, 157-58. "Trial courts should consider and balance all of

the factors . . . in assessing a motion for withdrawal of a plea. No factor is

mandatory; if one is missing, that does not automatically disqualify or dictate

relief." Id. at 162.

      A defendant is misinformed about a plea deal when

             the responsible arms of the judicial and law
             enforcement establishment, together with defendant's
             own counsel, have misinformed him as to a material
             element of a plea negotiation, which the defendant has
             relied thereon in entering his plea . . . it would be
             manifestly unjust to hold the defendant to his plea.

                                         9                                    A-3146-19
            [State v. Nichols, 71 N.J. 358, 361 (1976) (citing R.
            3:21-1).]

      "[A] plea may only be set aside in the exercise of the court's discretion."

Slater, 198 N.J. at 156 (citing State v. Simon, 161 N.J. 416, 444 (1999)). We

review the trial court's decision applying the Slater factors for an abuse of

discretion. See State v. Tate, 220 N.J. 393, 404 (2015).

      Having considered defendant's arguments in light of the record and the

applicable law, we affirm substantially for the reasons expressed by the motion

judge. We add the following comments.

      The plea transcript lends no support to defendant's claim that the deleted

language was part of the plea agreement. The judge thoroughly reviewed each

page of the plea form including the language surrounding the deleted provision.

We discern no reason why, if the parties had agreed to defendant's release, the

judge would not have mentioned that provision as well. This conclusion is

supported by former defense counsel's certification supporting the motion

seeking defendant's release, which explained the State could not agree to the

deleted language because it was infeasible. There is no evidence defendant was

misinformed about the terms of the plea or that enforcing the plea would be

unjust. The motion judge did not abuse his discretion.




                                      10                                   A-3146-19
                                       II.

      Defendant argues the judge did not weigh the aggravating and mitigating

factors and failed to explain why the sentence was "at the top range of the plea

bargain." We disagree.

      Our review of sentencing determinations is highly deferential. State v.

Fuentes, 217 N.J. 57, 70 (2014) (citing State v. O'Donnell, 117 N.J. 210, 215

(1989)). "An appellate court's review of a sentencing court's imposition of

sentence is guided by an abuse of discretion standard." State v. Jones, 232 N.J.

308, 318 (2018). We do "not substitute [our] judgment for that of the sentencing

court." Fuentes, 217 N.J. at 70. "But the deferential standard of review applies

only if the trial judge follows the Code [of Criminal Justice] and the basic

precepts that channel sentencing discretion." State v. Case, 220 N.J. 49, 65

(2014).

                   Whether a sentence should gravitate toward the
            upper or lower end of the range depends on a balancing
            of the relevant factors. [Fuentes, 217 N.J. at 72.]
            "[W]hen the mitigating factors preponderate, sentences
            will tend toward the lower end of the range, and when
            the aggravating factors preponderate, sentences will
            tend toward the higher end of the range." [State v.
            Natale, 184 N.J. 458, 488 (2005).]

            [Case, 220 N.J. at 64-65 (second alteration in original).]




                                       11                                 A-3146-19
"When the aggravating and mitigating factors are identified, supported by

competent, credible evidence in the record, and properly balanced, we must

affirm the sentence and not second-guess the sentencing court, provided that the

sentence does not 'shock the judicial conscience[.]'" Id. at 65 (quoting State v.

Roth, 95 N.J. 334, 365 (1984) (internal citations omitted)).

      Here, the judge explained the applicable aggravating and mitigating

factors. He also explained why he rejected certain aggravating and mitigating

factors sought by the parties. The record supports his conclusion the aggravating

factors substantially outweighed the mitigating factor. In light of these findings,

the sentence does not shock the judicial conscience.

      Affirmed.




                                       12                                    A-3146-19